Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: second barrier 258, introduced in lines 3-4 of paragraph [0078]; and second electrical connector 126, introduced in line 5 of paragraph [0060]. Examiner believes that reference sign 258 is missing from FIG. 2 and reference sign 126 is missing from FIG. 3.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 recite the limitation "the operative coupling" in lines 2-3 of Claim 21 and lines 4-5 of Claim 26.  There is insufficient antecedent basis for this limitation in the claims. 
	More specifically, it is unclear as to whether “the operative coupling” in Claim 21 refers to a coupling between the handle body and the shaft housing (see line 2 of base Claim 16) or a coupling between the pull wire attachment and the pull wire (see lines 8-9 of base Claim 16).
	Similarly, it is unclear as to whether “the operative coupling” in Claim 26 refers to a coupling between the handle body and the shaft housing (see line 2 of base Claim 24) or a coupling between the fitting and the pull wire attachment (see line 9 of base Claim 24).
	Appropriate action by Applicant is required.
	For purposes of examination, Examiner interprets “the operative coupling” in both Claims 21 and 26 as a coupling between the handle body and the shaft housing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, 31, and 33 are rejected under 35 USC 102(a)(2) as being anticipated by Shin et al. (US PGPUB 2021/0068619 – “Shin”).
	With regard to independent device Claim 16, Shin discloses:
	An endoscopic device (FIG. 1, module 500), comprising: 
	a handle body (FIG. 1, operation part 20) operatively couplable to a shaft housing (FIG. 1, insertion part 10; paragraph [0036] “a detachable unit for coupling the insertion part 10 to the operation part 20 to mechanically connect them before the endoscopic surgery or separating the insertion part 10 and the operation part 20 after the endoscopic surgery”), the handle body including an actuator (FIG. 1, operation handle 29a) for controlling a distal end of an endoscopic shaft extending from the shaft housing (paragraph [0038] “upper operation handle 29a for operating the front end of the insertion part inserted into the body to be vertically bent”); 
	a pull wire attachment (FIG. 6, connection blocks 511, 512) configured to operatively couple to a pull wire (FIG. 6, locking members 21a, 22a coupled to connection wires 21,22) extending through the shaft housing and the endoscopic shaft to the distal end (FIG. 8, insertion part 10), wherein applying tension to the pull wire deflects the distal end of the endoscopic shaft (paragraph [0047], “first and second connection wires 21, 22 operate the front end of the insertion part to be vertically bent”); and 
	a pulling mechanism (FIG. 1, sprocket 25 and chain 26) coupled to the actuator and having the pull wire attachment extending therefrom (FIG. 6, chain 26 coupling sprocket 25 to wires 21,22 via connection blocks 511,512 and locking members 21a,22a), wherein, when the pull wire attachment is operatively coupled to the pull wire, actuation of the actuator applies tension to the pull wire and deflects the distal end of the endoscopic shaft (paragraph [0040] “By converting the rotational motion into the linear motion which pulls and moves, and pushes and moves a pair of operation wires among the plurality of operation wires disposed within the insertion part…the front end of the insertion part is bent in the body vertically or horizontally according to the linear motion of the operation wire”).

	With regard to dependent device Claim 18, Shin further discloses:
	The endoscopic device of claim 16, wherein the pulling mechanism is a pull wheel (FIG. 1, sprocket 25) and the actuator is a deflection knob (FIG. 1, operation handle 29a), wherein rotation of the deflection knob rotates the pull wheel and draws the pull wire attachment proximally and, when the pull wire attachment is operatively coupled to the pull wire, deflects the distal end of the endoscopic shaft (paragraph [0040] “By converting the rotational motion into the linear motion which pulls and moves, and pushes and moves a pair of operation wires among the plurality of operation wires disposed within the insertion part…the front end of the insertion part is bent in the body vertically or horizontally according to the linear motion of the operation wire”).

	
	
	With regard to independent method Claim 31, Shin discloses:   
	A method, comprising: 
	operatively coupling a handle body to a shaft housing (paragraph [0036] “a detachable unit for coupling the insertion part 10 to the operation part 20 to mechanically connect them before the endoscopic surgery or separating the insertion part 10 and the operation part 20 after the endoscopic surgery”), the handle body including an actuator (FIG. 1, operation handle 29a) for controlling a distal end of an endoscopic shaft extending from the shaft housing (paragraph [0038] “upper operation handle 29a for operating the front end of the insertion part inserted into the body to be vertically bent and a lower operation handle 29b for operating the front end of the insertion part to be horizontally bent”), the handle body having a pulling mechanism (FIG. 1, sprocket 25 and chain 26) coupled to the actuator and having a pull wire attachment extending therefrom (FIG. 6, chain 26 coupling sprocket 25 to wires 21,22 via connection blocks 511,512 and locking members 21a,22a), the operative coupling including coupling the pull wire attachment to a pull wire extending through the shaft housing and the endoscopic shaft to the distal end of the endoscopic shaft (FIG. 8, insertion part 10); and 
	actuating the actuator so that tension is applied to the pull wire and the distal end of the endoscopic shaft is deflected (paragraph [0074] “pulling and pushing the wire in conjunction with the selective linear movements of the upper and lower chains, the endoscopic surgery is performed while operating the front end of the insertion part inserted into the body to be bent vertically and horizontally”).  

	
	With regard to dependent method Claim 33, Shin further discloses:
	The method of claim 31, wherein the pulling mechanism is a pull wheel (FIG. 1, sprocket 25) and the actuator is a deflection knob (FIG. 1, operation handle 29a), the method further comprising: 
	rotating the deflection knob to rotate the pull wheel, draw the pull wire attachment proximally and deflect the distal end of the endoscopic shaft (paragraph [0040] “By converting the rotational motion into the linear motion which pulls and moves, and pushes and moves a pair of operation wires among the plurality of operation wires disposed within the insertion part…the front end of the insertion part is bent in the body vertically or horizontally according to the linear motion of the operation wire”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Weitzner et al. (US PGPUB 2008/0221391 – “Weitzner”).
	Shin discloses:
	An endoscopic device (Shin, FIG. 1, module 500), comprising: 
	a shaft housing (Shin, paragraph [0036] “a detachable unit for coupling the insertion part 10 to the operation part 20”) operatively couplable to a handle body (Shin, FIG. 1, operation part 20), the handle body including an actuator (Shin, FIG. 1, operation handle 29a); 
	an endoscopic shaft extending distally from the shaft housing (Shin, FIG. 1, insertion part 10), a distal end of the endoscopic shaft having a camera (Shin, paragraph [0037] “insertion part 10…has…an image sensor…on the front end thereof”); and 
	a pull wire (Shin, FIG. 1, wires 11, 12) extending through the shaft housing and the endoscopic shaft to the distal end (Shin, paragraph [0012] “wires 11, 22 of the insertion part”), wherein applying tension to the pull wire deflects the distal end of the endoscopic shaft (Shin, paragraph [0040] “By converting the rotational motion into the linear motion which pulls and moves, and pushes and moves a pair of operation wires among the plurality of operation wires disposed within the insertion part…the front end of the insertion part is bent in the body vertically or horizontally according to the linear motion of the operation wire”), and a fitting at a proximal end of the sheath (Shin, FIG. 6, locking members 21a, 22a at a proximal end of wires within a sheath from Weitzner as described below), the fitting being operatively couplable to a pull wire attachment (Shin, FIG. 6, connection blocks 511, 512), 
	wherein, when the fitting is operatively coupled to the pull wire attachment, actuation of the actuator draws the pull wire attachment proximally, applying tension to the pull wire and deflecting the distal end of the endoscopic shaft (Shin, paragraph [0040] “By converting the rotational motion into the linear motion which pulls and moves, and pushes and moves a pair of operation wires among the plurality of operation wires disposed within the insertion part…the front end of the insertion part is bent in the body vertically or horizontally according to the linear motion of the operation wire”).  
	Shin does not expressly disclose a proximal portion of the pull wire having a sheath surrounding the pull wire.
	Weitzner teaches a proximal portion of the pull wire having a sheath surrounding the pull wire (Weitzner, paragraph [0159] “strands 60 extend from the proximal portion of the guide tube to the articulation body member 58 to control the articulation body member. Strands 60 can comprise one or more filaments formed of a flexible material including, for example, a variety of wires and cables. In one aspect, strands 60 include an inner filament positioned within an outer casing. For example, strands 60 can be defined by Bowden cables”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Weitzner’s sheathed/Bowden pull wires for Shin’s bare/unsheathed pull wires. One skilled in the art of endoscopes would have been motivated to make such a substitution in order to “reduce power losses along the length of the guide tube” (Weitzner, paragraph [0159]).

Claims 17 and 32  are rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Caswell et al. (US PGPUB 2021/0030394 – “Caswell”).
	Shin discloses the features of Claims 16 and 31, as described above.
	Shin further discloses the feature of wherein the pulling mechanism is a motor (Shin, paragraph [0048] “the rotations of the upper and lower sprockets are not limited thereto and may be performed by connecting a rotary shaft assembled with the upper and lower sprockets to a driving means such as a motor and using a separate remote operation means such as a joystick for controlling the driving means”).
	Shin does not expressly disclose the feature of the button pad.
	Caswell teaches the actuator is a button pad (Caswell, FIG. 12, buttons 125 in handle 120; paragraph [0082] “microcontroller 121 may receive commands from…user input selectors, such as buttons 125, coupled to the handle 120. The microcontroller 121 may then process and relay those commands to the…motor 135”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Caswell’s button controller for Shin’s joystick controller. One skilled in the art of endoscopes would have been motivated to make such a substitution in order to create an endoscope having control buttons that are convenient and ergonomically positioned on the handle (see FIG. 8 of Caswell), thus giving the user control over distal end deflection of the endoscope probe using just their hand that is holding the endoscope handle.

Claims 19-21 and 34-35 are rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of O’Keefe et al. (US PGPUB 2020/0170701  – “O’Keefe”).
	With regard to Claims 19 and 34, Shin discloses the features of Claims 16 and 31, as described above.
	As described above, Shin’s disclosure comprises a handle body operatively couplable to a shaft housing.
	However, Shin does not expressly disclose wherein the handle body further comprises a latch having a latch pin extending radially therefrom, the latch pin being sized and shaped to couple to a pin hole or a slot in the shaft housing.
	O’Keefe teaches wherein the handle body (O’Keefe, Examiner-annotated FIG. 58, handle 10) further comprises a latch (O’Keefe, FIG. 58, rotatable shaft adapter mechanism 525 and distal portion of handle 10) 

    PNG
    media_image1.png
    499
    785
    media_image1.png
    Greyscale

having a latch pin (FIG. 58, boss 596) extending radially therefrom (O’Keefe, Examiner-annotated FIG. 58F shown below, boss 596; paragraph [0283] “boss 596 is formed on the distal end of handle 10”), the latch pin being sized and shaped to couple to a pin hole or a slot in the shaft housing (O’Keefe, Examiner-annotated FIG. 58F shown below, showing blind slot/groove 595 at the proximal end of shaft 15; paragraph [0283] “boss 596 is…received within groove 595”).  

    PNG
    media_image2.png
    429
    314
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute O’Keefe’s handle for Shin’s handle. One skilled in the art of endoscopes would have been motivated to make such a substitution in order to utilize O’Keefe’s latch that connects the endoscope handle to the shaft/shaft housing, thereby providing limited rotation to the shaft shown in FIG. 58 (O’Keefe, paragraph [0283] “In a preferred form of the present invention, groove 580 is sized so that shaft 15 can be rotated up to 350 degrees.”).

	With regard to Claims 20 and 35, Shin in view of O’Keefe teach the features of Claims 19 and 34, as described above.
	O’Keefe further teaches wherein i) the latch extends radially outward from the handle body (O’Keefe, FIG. 58, rotatable shaft adapter mechanism 525 and distal portion of handle 10 extending radially outward from handle 10) and the latch pin extends radially inward from the latch (O’Keefe, FIG. 58F, showing boss 596 extending inward from the distal portion of handle 10 into the groove 595 in the shaft 15), or ii) the latch is recessed in the handle body and the latch pin extends radially outward from the latch. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Keefe’s latch into Shin’s endoscope. One skilled in the art of endoscopes would have been motivated to utilize such a latch that has a latch pin extending inward, thereby preventing the latch pin from inadvertently being caught on wiring and other equipment while the endoscope is in use.

	With regard to Claim 21, Shin in view of O’Keefe teach the features of Claim 19, as described above.
	O’Keefe further teaches wherein, when the shaft housing comprises the slot (O’Keefe, FIG. 58, groove 595 at the proximal end of shaft 15; paragraph [0283] “boss 596 is…received within groove 595”), the handle body is rotatable with respect to the shaft housing while maintaining the operative coupling for deflecting the distal end of the endoscopic shaft (O’Keefe, FIG. 56, rotatable shaft adapter mechanism 525 between shaft 15 and handle 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaft housing taught by O’Keefe into the endoscope taught by Shin. One skilled in the art of endoscopes would have been motivated to incorporate O’Keefe’s shaft housing in order to limit the amount of the handle body rotation with respect to the housing, thereby limiting cable entanglement while still providing operative coupling for deflecting the distal end of the endoscopic shaft (see O’Keefe; paragraph [0283] “rotation of…shaft 15 will cause articulation cables 220 and articulation cable housings 235 to wind on themselves” without the limitation imposed by boss “shaft 15 can be rotated only until boss 596 reaches one end of groove 595”).

Claim 22 is rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Harhen (US PGPUB 2009/0118618  – “Harhen”).
	Shin discloses the features of Claim 16, as described above.
	Although Shin discloses in paragraph [0005] that a conventional endoscope has a “CCD or the like provided on the front end of the insertion part”, and that the endoscope is electrically connected to an endoscope control management system (Shin, paragraph [0036]), Shin does not expressly disclose a first electrical connector extending from the handle body, the first electrical connector sized and shaped to make an electrical connection with a second electrical connector in the shaft housing.
	Harhen teaches a first electrical connector extending from the handle body (Harhen, FIG. 4, first electrical interface 94 extending from handle/actuator 80), the first electrical connector sized and shaped to make an electrical connection with a second electrical connector in the shaft housing (Harhen, FIG. 6, second electrical interface 74 attached to shaft 62; paragraph [0030] “second connector 70 contains a second electrical interface 74 that lines up the first electrical interface 94 of the first connector 90”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to electrically connect Shin’s handle (which is electrically connected to an endoscope control management system) to the shaft housing, as  taught by Harhen. One skilled in the art would be motivated to make this electrical connection in order for electronic information to be transmitted from the distal end of the Harhen’s shaft to Shin’s endoscope control management system.

Claim 23 is rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Slater (US Patent No. 5,347,995  – “Slater”).
	Shin discloses the features of Claim 16, as described above.
	Shin does not expressly disclose:
	a contamination barrier configured to extend from a proximal end of the handle body over a grip portion of the handle body; and 
	a grip configured to expand over the grip portion and the contamination barrier and be tightly fitted to the handle body.  
	Slater teaches:
	a contamination barrier (Slater, FIG. 2, cover 10) configured to extend from a proximal end of the handle body over a grip portion of the handle body (Slater, FIG. 3, cover 10 extending over handle 76); and 
	a grip configured to expand over the grip portion and the contamination barrier and be tightly fitted to the handle body (Slater, FIG. 3, band 30). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the contamination barrier taught by Slater into Shin’s endoscope. One skilled in the art would be motivated to combine Slater’s contamination barrier with Shin’s endoscope in order keep a laryngoscope/endoscope sterile (see col. 1, lines 21-26 of Slater).

Claim 25 is rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Weitzner et al. (US PGPUB 2008/0221391 – “Weitzner”) and Lemperle (US PGPUB 2001/0037050  – “Lemperle”).
	Shin in view of Weitzner teach the features of Claim 24, as described above.
	Shin in view of Weitzner do not expressly teach wherein the shaft housing comprises: a pin hole being sized and shaped to couple to a latch pin extending radially from a latch in the handle body.  
	Lemperle teaches wherein the shaft housing comprises: a pin hole (Lemperle, FIG. 9, aperture 60) being sized and shaped to couple to a latch pin (Lemperle, FIG. 8, pin 58) extending radially from a latch in the handle body (Lemperle, paragraph [0057] “the insertion probe 22 is snap-fitted or otherwise removably secured to the handle 20 with, for example, a male-female interlocking assembly. A rectangular pin 58 on the handle 20 fits into a rectangular aperture 60 on the insertion probe 22.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the endoscope described in Shin in view of Weitzner with Lemperle’s probe latch that utilizes a pin/pinhole combination. One skilled in the art would be motivated to utilize a pin/pinhole latch “to instantly, conveniently and removably secure the distal end of the detachable insertion probe and lens assembly 402 to the distal end of the handle 406 for instant removal” (Lemperle, paragraph [0079]).

Claims 26 and 27 are rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view Weitzner et al. (US PGPUB 2008/0221391 – “Weitzner”) and O’Keefe et al. (US PGPUB 2020/0170701 – “O’Keefe”).

	With regard to Claim 26, Shin in view of Weitzner teach the features of Claim 24, as described above. 
	Shin in view of Weitzner does not expressly teach wherein the shaft housing comprises: a slot extending about a portion of a circumference of the shaft housing, the slot being sized and shaped to couple to a latch pin extending radially from a latch in the handle body so that the handle body is rotatable with respect to the shaft housing while maintaining the operative coupling for deflecting the distal tip of the endoscopic shaft.  
	O’Keefe teaches wherein the shaft housing comprises: a slot extending about a portion of a circumference of the shaft housing (O’Keefe, FIG. 58, groove 595 at the proximal end of shaft 15), the slot being sized and shaped to couple to a latch pin extending radially from a latch in the handle body (O’Keefe, FIG. 58F, boss 596; paragraph [0283] “boss 596 is formed on the distal end of handle 10”) so that the handle body is rotatable with respect to the shaft housing while maintaining the operative coupling for deflecting the distal tip of the endoscopic shaft (O’Keefe, paragraph [0283] “shaft 15 can be rotated only until boss 596 reaches one end of groove 595”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaft housing taught by O’Keefe into the endoscope taught by Shin. One skilled in the art would be motivated to combine O’Keefe’s shaft housing with Shin’s endoscope in order to limit an amount of handle body rotation with respect to the shaft housing, thereby limiting cable entanglement while still providing operative coupling for deflecting the distal end of the endoscopic shaft (see O’Keefe; paragraph [0283] “rotation of…shaft 15 will cause articulation cables 220 and articulation cable housings 235 to wind on themselves” without the limitation imposed by boss “shaft 15 can be rotated only until boss 596 reaches one end of groove 595”).

	With regard to Claim 27, Shin in view of Weitzner and O’Keefe teach the features of Claim 26.
	O’Keefe further teaches wherein the slot is a blind inner diameter radial slot (O’Keefe, FIG. 58, groove 595 at proximal end of shaft 15). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the slot a blind inner diameter radial slot, as taught by O’Keefe. One skilled in the art would be motivated to make the slot a blind inner diameter radial slot in order to protect the slot from outside contamination that could compromise the latch and its rotational ability, to which the latch would be exposed if the slot was an open slot.

Claims 28 and 29 are rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Weitzner et al. (US PGPUB 2008/0221391 – “Weitzner”) and Ulmschneider (US PGPUB 2020/0397232 – “Ulmschneider”).
	Shin in view of Weitzner teach the features of Claim 24, as described above.
	With regard to Claim 28, Shin in view of Weitzner do not expressly teach a first electrical connector recessed in the shaft housing and sized and shaped to make an electrical connection with a second electrical connector extending from the handle body.
	Ulmschneider teaches a first electrical connector (Ulmschneider, FIG. 1, pins 32) and sized and shaped to make an electrical connection with a second electrical connector (Ulmschneider, sockets 30).  
	In the invention claimed in Claim 28, the first electrical connector is recessed in the shaft housing and the second electrical connector extends from the handle body. In Ulmschneider, the first electrical connector extends from the shaft housing and the second electrical connector is recessed in the handle body. That is, in the present invention the pins are in the handle and the sockets are in the shaft housing, while in Ulmschneider the sockets are in the handle and the pins are in the shaft housing.
	Repositioning the pins/sockets is an obvious rearrangement of parts that does not modify the operation of the endoscope presently claimed. As such, “the particular placement of a contact…was held to be an obvious matter of design choice”. MPEP 2144.04(VI)(C). Therefore, Ulmschneider teaches the limitations found in Claim 28.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to electrically connect Shin’s handle (which is electrically connected to an endoscope control management system) to the shaft housing taught by using the electrical connectors taught by Ulmschneider. One skilled in the art would be motivated to make this electrical connection in order for electronic information to be transmitted from the distal end of the Shin’s shaft to Shin’s endoscope control management system.

	With regard to Claim 29, Shin in view of Weitzner and Ulmschneider teach the features of Claim 28, as described above.
	Ulmschneider further teaches wherein the first electrical connector is rotatable with respect to the shaft housing (Ulmschneider¸ FIG. 1, shaft 18 rotates about the rotation axis 38).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the shaft/handle connection taught by Shin/Weitzner rotatable using the rotatable pins/sockets taught in FIG. 1 of Ulmschneider. One skilled in the art would be motivated to make this connection rotatable in order for it to be “possible for a user to rotate the shaft relative to the housing of the handle and thereby, for example, to adjust a viewing direction of the endoscope while holding the handle in a fixed orientation” (see paragraph [0021] of Ulmschneider).

Claim 30 is rejected under 35 USC 103 as being unpatentable over Shin et al. (US PGPUB 2021/0068619 – “Shin”) in view of Weitzner et al. (US PGPUB 2008/0221391 – “Weitzner”) and Oskin et al. (US PGPUB 2013/0184691 – “Oskin”).
	Shin in view of Weitzner teach the features of Claim 24, as described above. 
	Shin in view of Weitzner does not expressly teach a contamination barrier configured to extend from a proximal end of the shaft housing proximally over the handle body when the shaft housing and the handle body are operatively coupled.
	Oskin teaches a contamination barrier configured to extend from a proximal end of the shaft housing proximally over the handle body when the shaft housing and the handle body are operatively coupled (Oskin, paragraph [0031] “a transparent member, such as, a flexible plastic sheet may be wrapped around at least a portion of handle 110, providing a barrier against the ingress of body fluids and materials. The transparent member may be suitably dimensioned to cover handle 110 completely, and its dimensions may vary according to handle 110 configurations”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the endoscope taught by Shin in view of Weitzner with the contamination barrier taught by Oskin. One skilled in the art would be motivated to combine Oskin’s contamination barrier with Shin/Weitzner’s endoscope in order provide “a barrier against the ingress of body fluids and materials” (see paragraph [0031] of Oskin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shin ‘166 (US PGPUB 2021/0093166) teaches an electrical pin connection in a handle of an endoscope coupled to an electrical socket connection in a shaft of an endoscope.
	Van Der Weegen (US Patent No. 6,626,826) teaches a protective barrier that surrounds a shaft of an endoscope.
	Ellis (US Patent No. 8,337,402) teaches a latch recessed in a handle body having latch pins radially extending outward from the latch.
	Lozman et al. (US PGPUB 2011/0034775) teaches an endoscopic handle with a latch pin that extends radially outward to engage in a slot in a cannula body.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795



/JAMES EDWARD BOICE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795